TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00387-CV


In re The Gaylord Skinner Trust, Gaylord Skinner and Ricki Don Skinner





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
 
		Relators, The Gaylord Skinner Trust, Gaylord Skinner and Ricki Don Skinner, filed
a petition for writ of mandamus and motion for emergency temporary relief on July 16, 2007.  We
grant the motion to temporarily stay the June 29 order and request a response from the real parties
in interest, Nathan D. Minchey, et al., and Toll TX, LLP, to be filed ten days from the date of this
opinion.

 
						__________________________________________
 		Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   July 16, 2007